Citation Nr: 1521916
Decision Date: 05/21/15	Archive Date: 07/07/15

Citation Nr: 1521916	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  04-00 686	)	DATE MAY 21 2015
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer.

2.  Entitlement to an effective date earlier than May 3, 2001, for the assignment of a 20 percent rating for service-connected duodenal ulcer.

3.  Entitlement to an effective date earlier than May 7, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD)/major depressive disorder (MDD).

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to a service connected left clavical disability.

5.  Entitlement to service connection for a bronchial disability (claimed as a lung disability), to include chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a throat disability, claimed as throat cancer, to include a neck tumor.

8.  Entitlement to service connection for kidney disability, claimed as kidney cancer.

9.  Entitlement to service connection for a skin disability, to include hand warts and feet fungus.

10.  Entitlement to service connection for a cardiovascular disability.

11.  Entitlement to service connection for a thyroid disability.

12.  Entitlement to service connection for degenerative spleen.

13.  Entitlement to service connection for brain trauma.

14.  Entitlement to service connection for a tongue tumor.

15.  Entitlement to service connection for a sinus disability.

16.  Entitlement to service connection for pancreatitis.

17.  Entitlement to service connection for arthritis, claimed as multi joint pain.

18.  Entitlement to service connection for a bilateral hearing loss disability.

19.  Entitlement to service connection for a right shoulder disability (rotator cuff).

20.  Entitlement to a rating in excess of 50 percent for PTSD/MDD.

21.  Entitlement to a rating in excess of 30 percent for a left clavical disability.

22.  Entitlement to a rating in excess of 20 percent for duodenal ulcer.

23.  Entitlement to the restoration of a total rating for prostate cancer from March 1. 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to April 1972.  His service included a tour of duty in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2002, March 2003, May 2004, May 2005, March 2006, February 2008, September 2009 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The record shows that the Veteran was scheduled at testify at a RO hearing in August 2006 pursuant his request for such a hearing, but he informed the RO in writing in August 2006 that he would not be reporting to the hearing.  He did not request that the hearing be rescheduled.  

The Veteran's service connection claims include throat and kidney cancer.  In this regard, when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of additional diagnoses on file that pertain to the Veteran's throat and kidney, the Board has expanded these claims as reflected on the title page of this decision.  

The issues of entitlement to an effective date earlier than May 7, 2003, for the grant of service connection for PTSD/MDD, entitlement to service connection for hypertension, a bronchial disability, multijoint arthritis other than right shoulder osteoarthritis, a right shoulder disability, to include osteoarthritis, bilateral hearing loss disability, and a rating in excess of 20 percent for duodenal ulcer are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 26, 2012, the Board issued a decision denying an effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer. 

2.  The claims file includes a theory of entitlement that had been raised by the Veteran and his representative, but not considered by the Board in its September 2002 decision.

3.  The Veteran did not submit a claim, either formal or informal, for entitlement to service connection for prostate cancer earlier than September 5, 2002.

4.  The Veteran did not have prostate cancer on or prior to the November 7, 1996, which is the date of the liberalizing law adding prostate cancer as an herbicide presumptive.

5.  It was not factually ascertainable that the Veteran's duodenal ulcer increased beyond that recognized by the assigned 20 percent rating during the one-year period prior to the filing of the May 3, 2001 claim.

6.  In a February 2002 decision, VA denied entitlement to service connection for degenerative disease of the lumbar spine, claimed as secondary to service connected left clavical disability; the Veteran did not timely appeal that decision. 

7.  Evidence submitted since the February 2002 decision does not relate to an unestablished fact necessary to establish the claim.  

8.  A throat disability, diagnosed as "TVC" leukoplakia, became manifest years after service and is not otherwise related to service.  

9.  A kidney disability, diagnosed as a kidney cyst, became manifest years after service and is not otherwise related to service.

10.  A skin disability, diagnosed as acinetic keratosis, hand warts and feet fungus, became manifest years after service and such diagnoses are not otherwise related to service.

11.  A cardiovascular disability, diagnosed as paroxysmal supraventricular tachycardia (PSVT), became manifest years after service and is not otherwise related to service

12.  A thyroid disability, diagnosed as hypothyroidism, did not manifest in service or within one year of service and is not otherwise related to service.  

13.  The Veteran is not shown by the evidence to have or have had degenerative spleen at any point since filing his claim for service connection for such disability. 

14.  The Veteran is not shown by the evidence to have or have had brain trauma or residuals thereof at any point since filing his claim for service connection for such disability.

15.  The Veteran is not shown by the evidence to have or have had a tongue tumor at any point since filing his claim for service connection for such disability. 

16.  The Veteran is not shown by the evidence to have or have had a sinus disability since filing his claim for service connection for such disability. 

17.  The Veteran is not shown by the evidence to have or have had pancreatitis at any point since filing his claim for service connection for such disability.

18.  The overall level of impairment caused by the symptoms of the Veteran's PTSD and MDD more nearly approximates occupational and social impairment with deficiencies in most areas.

19.  Pertinent evidence shows pain-free abduction of the left arm to 180 degrees and pain-free flexion to 180 degrees.

20.  Residuals of prostate cancer, at their worst, are manifested by daytime frequency of two to three hours and nocturia every four to five hours; there is leakage requiring the change of absorbent pads five to six times a day; and, no evidence of renal dysfunction, to include albumaria or edema, and this improvement has occurred under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for vacating that portion of the Board decision issued on September 26, 2012, that denied an effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  An effective date earlier than September 5, 2002, the date of claim, for the grant of service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  An effective date earlier than May 3, 2001, for a 20 percent rating for duodenal ulcer is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The February 2002 rating decision denying entitlement to service connection for degenerative disease of the lumbar spine, claimed as secondary to service-connected left clavicle disability is final.  38 U.S.C.A. § 7105 (West 2014). 

5.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for degenerative disease of the lumbar spine, claimed as secondary to service-connected left clavicle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  A throat disability, diagnosed as TVC leukoplakia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  A kidney disability, diagnosed as kidney cyst, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  A skin disability, diagnosed as actinic keratosis, tinea pedis and hand warts, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §3.303 (2014).

9.  A cardiovascular disability diagnosed as paroxysmal supraventricular tachycardia (PSVT), was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

10.  A thyroid disability, diagnosed as hypothyroidism, was not incurred in or aggravated by service and an endocrinopathy may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2014).

11.  Degenerative spleen was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

12.  A tongue tumor was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

13.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

14.  Pancreatitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

15.  The criteria for a rating of 70 percent, but no higher, for PTSD with MDD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9434 (2014).

16.  The criteria for a rating in excess of 30 percent for left clavical disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).

17.  The reduction of the rating for prostate cancer, status post open radical retropubic prostatectomy, from 100 percent to 60 percent, effective March 1, 2004, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

In May 2014, the Veteran's representative filed a motion to vacate a September 2012 Board decision with respect to the issue of entitlement to an effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer.  He asserted that the September 2012 Board decision did not consider a theory of entitlement that had been raised at that time under 38 C.F.R. § 3.114(a) regarding the effective date when there is a change in law.

In light of the due process argument raised by the Veteran and his representative above, the Board finds that a vacatur of its September 2012 decision with regard to entitlement to an effective date earlier than September 5, 2002 for the grant of service connection for prostate cancer is warranted.

Thus, that portion of the September 2012, Board decision addressing the issues of entitlement to an effective date earlier than September 5, 2002, for the grant is service connected for prostate cancer is vacated.

II. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of entitlement to the restoration of a total rating for prostate cancer from March 1, 2004, there are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  In this regard, the RO sent the Veteran a notice letter in September 2003 which informed him of the proposal to reduce the rating assigned for residuals of prostate cancer from 100 percent to 60 percent.  The RO attached a copy of the September 2003 rating decision that made the proposal.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision. The November 2003 rating decision on appeal reduced the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 60 percent, effective March 1, 2004.  The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).

With respect to the remaining issues on appeal being decided below, VA notified the Veteran of the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  With respect to the issue of entitlement to an effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer, since it is a downstream issue from that of service connection (for which a September 2002 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records and VA treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Also, the Board finds that the VA examinations obtained in this case with respect to some of the issues being decided below are adequate, as they were predicated on an interview with the Veteran regarding his treatment and symptoms, as well as a physical examination.  38 C.F.R. § 3.159(c)(4).  The Board also acknowledges that VA examinations were not scheduled with respect to all of the service connection issues on appeal that are being decided below.  This is despite the Veteran's representative's specific request in May 2014 that examinations be conducted for claims of service connection for feet fungus, throat cancer, and a cardiovascular disability.  However, the Board finds that such examinations are not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, the Veteran is found to have failed to meet these low threshold requirements with respect to such claims.  Accordingly, examinations are not required.

There is no indication in the record that any evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

III.  Earlier Effective Date Claims

A.  Effective Date Earlier than September 5, 2002, for the Grant of Service Connection for Prostate Cancer Status Post Radical Perineal Prostatectomy

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Subject to the provisions of section 5101 of this title, where . . . compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award . . . shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier. 38 U.S.C.A. 5110(g) (West 2014).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014).

In this case, the record shows that the Veteran was found to have elevated PSA (prostate-specific antigen) in September 1999 and underwent a prostate biopsy on the right and left sides which was benign.  He was again noted to have an elevated PSA in August 2002 and was found at that time to have low grade, low stage prostate cancer confined to the prostate.  In November 2002, he underwent radical perineal prostatectomy.  

On September 5, 2002, the Veteran filed an initial claim for service connection for prostate cancer and requested that he be awarded benefits at the earliest possible date permitted by law.  He said that his VA physicians told him it was "highly probable" that his cancer was present in 1995, but not diagnosed by biopsy.  He explained that he had a high PSA count in 1995 as well as in 1999.

In filing a motion to vacate the Board decision of September 2012 with respect to the denial of an earlier effective date for the grant of service connection for prostate cancer, the Veteran's representative asserted that the provisions of 38 C.F.R. § 3.114(a)(3) regarding a liberalizing law should have been considered.  In this respect, he pointed out in written argument in July 2012 that prostate cancer had been added to the list of presumptive disabilities due to exposure to herbicides effective November 7, 1996, and that this liberalizing issue was the basis of the grant of the claim in March 2003.  Thus, the Veteran is entitled to an earlier effective date.  However, although the addition of prostate cancer as a herbicide presumptive was a liberalizing law, the facts establish that the effective date is not controlled by 38 U.S.C.A. § 5110(g) in this case.  In fact, the RO clearly explained at that time that the Veteran did not meet the eligibility criteria for the liberalizing benefit on or before November 7, 1996, since he did not have prostate cancer until 2002.  Accordingly, the RO found that since he had a diagnosis or prostate cancer after November 7, 1996, the provisions under 38 C.F.R. § 3.114 were not applicable and benefits were thus payable as of the date of receipt of the Veteran's claim, on September 5, 2002.  See 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

In consideration of whether there is any evidence that the Veteran filed a claim for service connection for prostate cancer prior to September 5, 2002, the evidence does not show this.  Rather, the evidence demonstrates that although the Veteran filed multiple claims for other disabilities beginning in May 1972, he did not file a formal claim, an informal claim, or indicated intent to file a claim for prostate cancer prior to September 5, 2002.  Although an elevated PSA was noted in the medical records as early as 1999, the Veteran was not shown to have prostate cancer until August 2002.  The mere presence of medical evidence indicating an abnormal laboratory finding does not establish intent on the part of the Veteran to seek entitlement to service connection for a condition.  See Brannon v. West, 12 Vet. App. 32 (1998).  

Also, the Veteran's assertion that VA doctors told him that it was "highly probable" that he had prostate cancer since 1995 that was not detected by biopsy does not constitute probative pathology at that time.  As noted, medical records do not show an elevated PSA level until 1999.  However, even assuming the Veteran had an elevated PSA level in 1995, as noted above, the mere presence of medical evidence indicating an abnormal laboratory finding does not establish intent on the part of the Veteran to seek entitlement to service connection for a condition.  See Brannon v. West, 12 Vet. App. 32 (1998).  More importantly, the biopsy was read as benign.  When we compare the probative value and credibility of what he may have been told versus the actual biopsy results, such lay evidence pales into insignificance.  Stated differently, the objective and credible evidence establish that he did not have prostate cancer at the time of the regulatory change and he is not entitled to an effective date prior to the date of claim.  As noted by VA General Counsel, an effective date prior to the date of claim cannot be assigned unless the claimant met all eligibility criteria on the date of the regulatory amendment.  VAOPGCPREC 26-97.  As noted above, he did not have prostate cancer at the time of the regulatory change and his assertion that he did have cancer is not credible when compared with the biopsy results.  

Accordingly, the Board finds that the Veteran has been awarded the earliest effective date for prostate cancer provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than September 5, 2002, for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5110(a), (g) (West 2014).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  


B.  Effective Date Earlier Than May 3, 2001, for a 20 Percent Rating for Duodenal Ulcer

The Veteran asserts that the effective date for his 20 percent rating for duodenal ulcer should date back to 1972 when he was initially found to have a duodenal ulcer.  By way of background, the RO initially granted service connection for duodenal ulcer in October 1972 and assigned a noncompensable rating effective in April 1972.  The Veteran appealed the assigned noncompensable rating and in January 1974 the Board denied entitlement to a compensable rating.  The Veteran filed a claim for a compensable rating for this disability in December 1979 which the RO denied in March 1980.  The Veteran was notified of this decision in March 1980, but did not appeal the decision or submit new and material evidence within one year of the decision.  Thereafter, on May 3, 2001, the Veteran filed a claim for an increased rating asserting deterioration in this disability and his entitlement to a compensable rating.  The RO continued the noncompensable rating in a February 2002 rating decision, but increased the rating to 20 percent in a September 2002 rating decision which was made effective May 3, 2001.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law provides an exception to this general rule holding that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if VA receives a claim within one year after that date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

The RO's decision in March 1980 that denied entitlement to a compensable rating for the Veteran's duodenal ulcer disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the earliest evidence following this decision that can be construed as a claim for an increased rating for such disability is the Veteran's May 3, 2001 claim.  On this claim he indicated that his condition had deteriorated warranting a compensable rating.

The Board has contemplated whether there is any evidence of record prior to May 3, 2001, but subsequent to the March 1980 RO decision that could serve as an informal claim in order to entitle him to an earlier effective date.  38 C.F.R. § 3.157.  However, there is no such evidence.  The few records on file during this period do not pertain to the Veteran's ulcer disability.  Moreover, there are no pertinent VA examination reports for this period.  Id.  Additionally, there is no evidence to suggest that VA has constructive notice of medical records in VA's possession that should have been considered, but were not on file pertinent to this time period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The date of claim of May 3, 2001, having been established, the Veteran could still potentially qualify for increased compensation benefits up to one-year prior to the date of claim. 38 C.F.R. § 3.400(o)(2).  However, the objective evidence of record does not support any earlier effective date on this basis.  

Under 4.114, Code 7305, for duodenal ulcer, a 20 percent rating is assigned for a moderate duodenal ulcer; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a duodenal ulcer that is moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for a duodenal ulcer that is severe; pain partially relieved by standard ulcer therapy; periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of deliberate impairment of health.

While records show that the Veteran underwent an upper gastrointestinal (UGI) series in July 2011 with results showing gastritis and duodenitis diagnosed as a minor abnormality, these results do not satisfy the schedular criteria for a compensable rating of 20 percent.  Rather, the first point at which the evidence shows that the Veteran met the criteria for a compensable rating of 20 percent for his duodenal ulcer disability is the July 2002 VA examination.  Findings from this examination revealed the Veteran's report of circulatory disturbance after meals with tremors and weakness five to six times a year.  He also reported diarrhea with alternated with constipation and occasional esophageal pain.  He did not report any significant weight gain or loss and had no signs of anemia.

In short, the evidence does not show that the Veteran's service-connected duodenal ulcer disability was manifested by symptomatology most nearly approximating a compensable, 20 percent, rating for the one year period prior to his May 3, 2001, claim.  Therefore, the provisions of 38 C.F.R. § 3.400(o)(2) cannot serve as a basis for an earlier effective date.

To the extent that the appellant attempts to revisit the finality of the prior rating decisions, such is nothing more than a freestanding claim for an earlier effective date and is prohibited.  See Leonard v. Nicholson, 405 F. 3d 1333 (Fed. Cir. 2005).  To that extent, the appeal is dismissed, in part.

Based on the foregoing, the claim for an effective date for a compensable, 20 percent, rating for duodenal ulcer earlier than May 3, 2001 must be denied.  The law governing assignment of effective dates is binding in this case.  See 38 U.S.C.A. § 7104(c).  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  New and Material Evidence Low Back

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in February 2002 that denied the Veteran's claim of entitlement to service connection for degenerative disease of the lumbar spine was that the evidence failed to show that the condition was incurred or aggravated by service or linked to his service-connected left clavical disability.   The evidence on file at that time and considered by the RO included service treatment records showing that the Veteran was involved in a motor vehicle accident in March 1969 and suffered a sprained vertebral ligament, and his examination report of February 1972 showing a normal spine with no residual disability.  

The RO also considered an April 2001 VA examination report containing x-ray findings of the lower spine consistent with degenerative joint disease of the lower lumbar spine.  The examiner noted that the Veteran was informed that he may need to refile for his lower back condition as it was most likely not related to his left clavicle fracture.  He went on to note that the Veteran's response was that he felt that the pain from his left clavical radiated down his entire back.  In essence, at the time of the prior decision there was evidence of post-service pathology, but no evidence of a nexus to service or nexus of any degree of lumbar disability to a service connected disease or injury.

Evidence on file after February 2002 includes medical records that reflect the Veteran's complaints of chronic back pain as well as diagnoses of degenerative disc disease.  In addition to his continuing assertions that his back disability is related to his service-connected left clavical disability, he asserted in a May 2006 notice of disagreement that a lumbar MRI (magnetic imaging report) dated August 15, 2005, showing disc herniation and canal stenosis, had not been previously considered by agency decision makers and constitutes new and material evidence.  

As noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  With that in mind, the Board finds that the evidence received since the February 2002 denial does not meet the low threshold for reopening the claim of entitlement to service connection for degenerative disc disease of the lumbar spine. The fact that he had lumbar pathology had been established previously.  Evidence that confirms the presence of disability is cumulative.  Similarly, repeating his prior claim is cumulative rather than new and material.  Nothing added to the record since the prior decision relates to a previously unestablished fact and does not cure any prior evidentiary defect.  The added evidence is not new and material.

Thus, inasmuch as the Veteran has not carried his initial burden of submitting new and material evidence with respect to reopening the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left clavical disability, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

V.  Service Connection Claims

A.  Pertinent Law and Regulations

At the outset, the Veteran is not claiming that any of the disabilities at issue are from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014). 

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R 
§ 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors and endocrinopathies are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, service connection may be granted on a secondary basis where disability is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In the instant case, the Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, the only claimed disability on the list of presumptive disabilities is throat cancer which the Veteran does not have as is discussed below.  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, service connection for these claimed disabilities as due to exposure to herbicides has been considered on a direct service connection basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

B.  Throat Disability, to Include a Neck Tumor/Kidney Disability/Skin Disability; Cardiovascular Disability/Thyroid Disability

1.  Pertinent Facts

Throat Disability

The Veteran asserts that he has throat cancer due to his exposure to herbicides in service.  His service treatment records do not show any tumors and they show he had a normal clinical mouth and throat evaluation and skin evaluation at his February 1972 separation examination.  He also had a negative head, face and neck evaluation at a VA examination in August 1972 and was noted to have fair oral hygiene with respect to a throat evaluation.

On file is a private medical note dated in March 1992 stating that the Veteran was to be out work for approximately two weeks for post-surgical recovery of a right neck tumor.

A July 2004 VA ear, nose and throat (ENT) clinic record shows that the Veteran presented with a four to five month history of dysphonia, with no previous episodes.  He underwent flexible fiberoptic laryngoscopy and was assessed as having TVC (true vocal cord) leukoplakia.  A July 2004 pathology report of his vocal cord shows keratosis, focal moderate squamous dysplasia.  He underwent vocal cord stripping in August 2004.  He complained at a follow up visit in October 2004 of positional vertigo since the surgery.  He was assessed as having history of right TVC dysplasia; NED (no evidence of disease) today and BPV (benign positional vertigo), right ear.

In June 2006, the Veteran presented to a VA facility complaining of dysphonia and right parotid swelling.  He said he had a "tumor" cut out of the right parotid area in 1992.  A computed tomography (CT) scan of the face revealed no suspicious abnormalities of the parotid glands.  He was assessed as having GERD, history of "ML x2" for leukoplakic lesion - benign, history of benign parotid tumor excision in 1992.

The Veteran was noted to have no new complaints at a VA ENT follow up visit in March 2007.  He was assessed as having followup for TVC leukoplakia appears to be much better.  No present complaints.  Discussed options, with no current tobacco and previous biopsy negative.  He added that it was not unreasonable to follow up in three to four months."

VA records in June and July 2007 show that the Veteran had a history of "ML x 2", last one in April 2005 and was found to have leukoplakia of the anterior TVC.  He had a noted history of 40 years of smoking 1/3 pack a day, and had quit smoking in 2006.  He underwent a laryngoscopy with laser in August 2007 and was found to have keratosis and mild squamous dysplasia of anterior right TVC.  A flexible fiberoptic laryngoscopy was performed during a follow up visit in November 2007.  The Veteran was again diagnosed as having keratosis and mild squamous dysplasia.

At a follow up visit at a VA ENT clinic for reflux and vocal cord leukoplakia in September 2008, the Veteran underwent a flexible fiberoptic laryngoscopy at a three month.  He was assessed as having right TVC leukoplakia resolved and s/p ML x 2 with hyperkeratosis in August 2007, April 2005 and August 2004.

Kidney Disability

The Veteran contends that he has kidney cancer due to his exposure to herbicides in Vietnam.  His service treatment records do not show cancer of the kidney or any complaints related to the kidney and he was found to have a normal clinical evaluation of the genito-urinary system at his February 1972 separation examination.  He also had a negative urinalysis at that time.  

An August 1972 VA examination report also shows a negative genito-urinary system.

VA treatment records show that the Veteran was found by CT scan in August 2002 to have a small benign cortical cyst on the left kidney.

Skin Disability, to include Hand Warts and Feet Fungus

The Veteran contends that his skin disabilities are due to his exposure to herbicides in Vietnam.  His service treatment records do not show skin complaints or findings and he was shown to have a normal clinical skin evaluation and feet evaluation at his septation examination in February 1972.  He also had a negative skin examination at a postservice VA examination in August 1972.  

An April 2001 initial primary care visit record shows that the Veteran's skin evaluation was negative for lesions.  One year later, in April 2002, he was found by a VA primary care clinic to have warts across his knuckles.  He was referred to a dermatology consult for wart removal.

Findings at an Agent Orange Registry examination in July 2002 show that the Veteran had peeling at that time and redness of the skin of the feet consistent with tinea pedis.  Also noted were solar keratosis on the forearms.  He reported at a VA general examination in February 2004 that he had problems with acne which began in service and a fungal infection on his feet and toenails since service.  He also reported and was shown to have had removal of actinic keratosis by liquid nitrogen therapy postservice.  He complained at a VA outpatient clinic in June 2004 of a rash on his feet since service with occasional bleeding, more so in the summer.

In a letter dated in September 2003, Dr. Flake said that the Veteran had been his patient for "some years" and had a previous history of some skin conditions that had been treated with excision and which may be consistent with local actinic keratosis versus basal cell.  He said it was unknown exactly how long he had had these conditions.  

Cardiovascular Disability

The Veteran contends that he has a cardiovascular disability due to his exposure to herbicides in Vietnam.  His service treatment records do not show complaints or treatment related to cardiovascular problems and he had a normal clinical evaluation of the chest at his separation examination in February 1972.  He also had a negative chest x-ray at that time.  

The earliest indication of heart-related problems is a January 2006 primary care visit record which shows that the Veteran was found to have a rapid heartbeat during a routine visit and was referred to the emergency room for monitoring.  The emergency room record shows that he presented for a tachyarrhythmia rate of 150s.  He said he quit smoking the day before and used to smoke three to four cigarettes a day.  He was given an impression of asymptomatic PSVT (paroxysmal supraventricular tachycardia).  A November 2007 outpatient record reflects a diagnosis of recurrent PSVT.
Thyroid Disability

The Veteran contends that his thyroid condition, diagnosed as hypothyroidism, is due to his exposure to herbicides in Vietnam.  His service treatment records do not show complaints or problems related to the thryroid.  Moreover, he denied any problems or history pertaining to his thyroid at a postservice Agent Orange Registry examination in July 2002.  

The first indication of a thyroid problem is not until January 2006 when the Veteran was found, during a VA emergency room visit for a cardiovascular concern to have a "TSH" reading of 30.  His "TSH" was then checked to rule out rule out hypothyroidism and he was in fact found to have hypothyroidism.  

2.  Discussion

As previously noted, none of the claimed disabilities above are listed as presumptive disabilities under 38 C.F.R. § 3.309(e) due to exposure to herbicides except for throat cancer.  Thus, the presumptive regulations due to herbicide exposure do not apply for such disabilities.  38 C.F.R. §§ 3.307, 3.309.  In regard to throat cancer, the Veteran is not shown to have or have had throat cancer or a respiratory cancer, to include cancer of the larynx, at any point during the pendency of this appeal.  Rather, he has been diagnosed as having TVC leukoplakia and dysplasia.  Thus, the presumptive regulations due to herbicide exposure likewise do not apply to this disability.  38 C.F.R. §§ 3.307, 3.309.

In terms of establishing service connection under 38 C.F.R. § 3.303(a) and (b), since the claimed disabilities diagnosed as TVC leukoplakia and dysplasia, benign kidney cyst, actinic keratosis, hand warts, tinea pedis, PSVT and hypothyroidism, were not noted during service or for years thereafter, the provisions for service connection under 38 C.F.R. § 3.303(a) and (b) are not warranted.  

As far as the provisions of 38 C.F.R. § 3.303(d), the only evidence relating these diagnoses to service is the Veteran's lay assertions offered many years after service that these conditions are due to exposure to herbicides.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), the lack of a medical nexus in this case between these post service diagnoses and service by a health care professional outweighs the more general and conclusory opinion of the Veteran.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

In specific regard to actinic keratosis, Dr. Flake provided a vague and speculative report in September 2003 noting that the Veteran had a previous history of some skin conditions that had been treated with excision and which may be consistent with local actinic keratosis versus basal cell.  He said it was unknown exactly how long he had had these conditions.  This opinion fails to meet the required evidentiary standard, in that it is too speculative upon which to base a grant of service connection.  That is, it is too vague and speculative in providing a diagnosis and certainly in offering a nexus opinion.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish a causal relationship). 

Inasmuch as the essential elements of the claims for service connection for TVC leukoplakia and dysplasia, benign kidney cyst, actinic keratosis, hand warts, tinea pedis and PSVT have not been established, i.e., evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claims on this basis and the claims must be denied.  38 U.S.C.A. § 5107(b); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  As the preponderance of the evidence is against the claim, benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  

C.  Degenerative Spleen/Brain Trauma/Tumor of the Tongue/Sinus Disability/Pancreatitis

As noted above, an essential element for establishing service connection is competent evidence of a current disability.  Shedden, supra; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In this case, the evidence does not show that the Veteran has or has had the claimed disabilities of degenerative spleen, brain trauma, tumor of the tongue, sinus disability, and pancreatitis at any point from the date he filed his claims for service connection.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Regarding degenerative spleen, an August 2004 medical record from Dr. Flake shows that the Veteran had a normal spleen.  Moreover, the Veteran explained in a May 2005 statement (VA Form 21-4138) that "spleen" was a misspelling for "spine", thus suggesting that he was not actually claiming service connection for a degenerative spleen disorder.

In regard to tumor of the tongue, the Veteran was noted to have "warts" on the back of his tongue at a VA clinic visit in April 2002.  A subsequent VA outpatient treatment record in June 2004 indicates that he had bumps on the back on his tongue and was told by the examining physician's assistant and a local doctor that this was part of anatomy.  The physician's assistant indicated that he showed the Veteran a picture of normal tongue anatomy and allowed him to view his tongue after which he seemed convinced that he was looking at the papillae on "post." tongue and that this was normal.  

In terms of brain trauma, a sinus disability and pancreatitis, these claimed disabilities are likewise not shown by the medical evidence of record, including an Agent Orange Registry examination in July 2002, a VA general examination report in February 2004, and the voluminous VA outpatient treatment records on file from 2002 to 2012. 

As to the Veteran's statements that he has these claimed disabilities, he is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the lack of a diagnosis of these claimed disabilities by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute such diagnoses.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  Equally important, there are no Jandreau exceptions that would elevate his lay evidence to competent evidence in this case.

In short, the weight of evidence establishes that the Veteran does not have the disabilities of degenerative spleen, brain trauma, tumor of the tongue, sinus disability, or pancreatitis for which service connection is sought; thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the claims for service connection for degenerative spleen, brain trauma, tumor of the tongue, sinus disability, and pancreatitis must be denied.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  As the preponderance of the evidence is against these claims, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

VI.  Increased Rating Claims

A.  General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  PTSD

The Veteran's representative requested in writing in May 2014 that the Veteran be afforded a new VA psychiatric examination in order to reconcile what he said were conflicting VA examination reports in 2010 and 2011 with respect to the Veteran's GAF scores and diagnosed disabilities.  He noted that the 2010 VA examination indicated that depression was severe enough to warrant its own diagnosis, whereas the 2012 VA examiner reported that he had mood disorder due to his prostate cancer.  In this regard, it makes no difference to the outcome whether the Veteran's psychiatric symptoms are attributable to his service-connected prostate cancer or as a symptom of his service-connected PTSD, since the symptoms in either case will be considered in his overall psychiatric rating.  Therefore, a new VA examination is not necessary.  That is, all psychiatric disorders are to be evaluated pursuant to a General Rating Formula used to rate psychiatric disabilities, other than eating disorders.  38 C.F.R. § 4.130.  Here, the rating criteria for PTSD (9411) with major depressive disorder (9434), and mood disorder (9435) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  To provide separate evaluations for various service-connected psychiatric disabilities would violate the prohibition against pyramiding found at 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's PTSD with depressive disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.' There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Here, VA examination findings in February 2010 reveal that the Veteran was clean, neatly groomed and appropriately dressed.  His speech and thought process were unremarkable.  He had no delusions or hallucinations.  In terms of being depressed, he reported that he is depressed daily which he assessed as moderate in severity lasting four to five hours a day.  The examiner assessed his depression to be in the moderate to severe range.  His mood on examination was good.  He admitted to sleep impairment, panic attacks three to four times a week, and homicidal and suicidal thoughts with no intent or plan.  He said he is obsessive in the fact that when he starts something he wants to keep doing it and gets upset and irritable if he can't get things done.  He was assessed as having major depressive disorder and PTSD which were noted to be interrelated.  He was assigned a GAF score of 50.  The examiner reported that he had few friends, few activities, and little contact with his family outside of his girlfriend.  He was also noted to have difficulty around others.  The examiner opined that the Veteran did not have total occupational and social impairment or signs and symptoms resulting in deficiencies in areas such as judgment, thinking, family relations, work and mood.  She did report that he had reduced reliability and productivity due to his mental disorder symptoms including severe mood disturbance characterized by sadness, guilt, lack of motivation, anhedonia, and social withdrawal.  His pessimistic and rigid thought patterns were noted to make it difficult to establish and maintain relationships.

At a VA examination in July 2011, the Veteran reported that medication had helped to keep his depression "somewhat under control".  On examination he was clean, neatly groomed and appropriately dressed.  His speech was unremarkable and his affect was appropriate.  He had a short attention span, and was oriented to person, time and place.  His thought process was unremarkable and he had no delusions or hallucinations.  He did not have inappropriate behavior.  He denied suicidal thoughts, but admitted to homicidal thoughts with no plan or intent.  He said his depression had worsened over the past six months and he had had more difficulty getting motivated to do things and stay focused.  Remote memory was normal and recent memory was mildly impaired.  He said he tended to be forgetful.  He was assessed as having PTSD and depressive disorder secondary to multiple medical conditions.  The examiner assigned him a GAF score of 60.  She said the Veteran had moderate symptoms as evidenced by occasional panic attacks, depressed mood and insomnia.  She further noted the Veteran's report that he had difficulty at his job and had few activities and interests.  She said he had distant and detached relationships, was easily irritated and angered, and had difficulty trusting others.  She opined that the Veteran did not have total occupational and social impairment or signs and symptoms resulting in deficiencies in areas such as judgment, thinking, family relations, work and mood.  She further reported that he did not have reduced reliability and productivity due to his mental disorder.  She said there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms (criteria for a 30 percent rating).  She noted that the Veteran has difficulty with concentration and memory at times and had interpersonal problem caused by trust issues and emotional numbing.  

By comparing the pertinent lay and medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the evidence corresponds to an extent to both a 50 and a 70 percent rating.  For example, the February 2010 and July 2011 VA examination reports indicated that the Veteran had suicidal and or homicidal thoughts, as well as panic attacks three to four times a week, depression, and mildly impaired recent memory.  This examiner also reported that the Veteran had severe mood disturbance characterized by sadness, guilt, lack of motivation, anhedonia and social withdrawal.  The July 2001 examiner reported that he had distant and detached relationships, was easily irritated and angered, and had difficulty trusting others.  

In terms of GAF scores, the Veteran was given a GAF score of 50 in February 2010, and a score of 60 in July 2011.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

In light of the above and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected psychiatric disability picture more closely approximates the criteria for a 70 percent rating for the pertinent period.  38 C.F.R. § 4.3.  While the Veteran has not been shown to satisfy all of the criteria for a 70 percent rating for the period under consideration, he is not required to meet all the criteria for a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Id.  Thus, he is entitled to an increased, 70 percent, rating, but no higher, effective May 7, 2003.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.

Finally, the Board notes that the RO granted the Veteran a TDIU in a May 2004 rating decision.  Thus, any further consideration in this regard is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD/MDD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the preponderance of the evidence is against a higher initial rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Left Clavical Disability

The Veteran's left shoulder disability has been assigned a 30 percent rating for the term under Diagnostic Code 5201 based on limitation of motion of the minor arm to 25 degrees from the side.  He is right hand dominant.  The RO based the rating assignment on findings from an April 2005 VA examination and after resolving reasonable doubt in his favor.  38 C.F.R. § 3.102.  

This appeal originates from the Veteran's October 2007 claim for an increased rating for his service-connected left clavical disability.  

Under Diagnostic Code 5201, for limitation of the arm, a 20 percent rating is warranted when limitation of the minor arm is at shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when limitation of motion of the minor arm is to 25 degrees from the side.

The Federal Circuit Court has held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki; 2012-7120, 2013 WL 3368972, C.A. Fed. 2013. (Fed. Cir. Aug. 16, 2013).

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran reported at a VA examination in July 2013 that he experiences left shoulder pain and limited range of motion.  He said he took tramadol every eight hours for pain.  On examination there was no localized tenderness or pain in the shoulder and no guarding or ankylosis of the shoulder.  Left shoulder range of motion revealed flexion to 180 degrees and abduction to 180 degrees, even after repetitive use testing, with no objective evidence of painful motion.  Left shoulder external and internal rotation was each from 0 to 90 degrees, even after repetitive motion, with no evidence of painful motion.  The examiner opined that there were no additional functional limitations due to pain, weakness, fatigability or incoordination during a flare up or from repeated use.  He reported that the Veteran stopped work as an industrial electrician in November 2002 and began receiving disability due to his shoulders and back.  He relayed the Veteran's report that he would not be able to work currently due to having trouble picking things up and dressing himself.  Left shoulder x-rays revealed old fracture clavical and AC joint osteoarthritis unchanged from prior study (in February 2010).  

The findings above do not even meet the criteria under Code 5201 for the 30 percent rating he is presently in receipt of, even after considering the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  In this regard, a 30 percent rating requires limitation of motion of the minor arm to 25 degrees from the side.  At the July 2013 VA examination the Veteran demonstrated range of motion to 180 degrees on flexion and abduction.  Further, the examiner opined that there were no additional functional limitations due to pain, weakness, fatigability or incoordination during a flare up or on repeated use.  

Nonetheless, the Board has considered whether a higher 30 percent rating is warranted under any other diagnostic code.  However, given the objective evidence of movement of the left shoulder during July 2013 VA examination, the joint is clearly not ankylosed.  In fact, ankylosis was specifically noted to not be present.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Nor is there any competent evidence that there is fibrous union or other impairment of the humerus to warrant a rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

As to the Veteran's statements that his left clavical disability symptoms warrant a higher than 30 percent disability rating, the Board notes that he is competent to testify to his symptoms as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Board finds the objective evidence of record, i.e., the July 2013 VA examination findings, to be more probative in determining the level of severity of his left clavical disability under VA's Schedule for Rating Disabilities than the Veteran's statements.

An extraschedular referral is not warranted.  The Veteran's service-connected left clavical disability is manifested by symptoms which are encompassed within the 30 percent rating criteria under Code 5201.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finally notes that the RO granted the Veteran a TDIU in a May 2004 rating decision.  Thus, further consideration in this regard is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VII.  Restoration of a Total Rating for Prostate Cancer

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b). In the present case, the Veteran's 100 percent disability evaluation for his prostate cancer, was awarded effective September 5, 2002, and was reduced effective March 1, 2004, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply. Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

By way of background, the Veteran was granted service connection for prostate cancer in a March 2003 rating decision.  He was assigned a 100 percent rating effective from September 5, 2002.  In November 2002, he underwent radical retropubic prostatectomy for adenocarcinoma of the prostate.  The March 2003 notice letter informed him that he would be scheduled for a future VA examination to evaluate his prostate cancer.

The Veteran's prostate cancer has been rated under Diagnostic Code 7528.  Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).

When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Id.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.

As a starting point, as was explained in the VCAA discussion above, there has been compliance with the notice procedures of 38 C.F.R. § 3.105(e) with respect to rating reductions.  

Also as noted above, the Veteran's treatment records document that his prostate cancer was treated with an open radical retropubic prostatectomy in November 2002

At a VA examination in August 2003, the Veteran complained of severe problems with lethargy and weakness and said he felt like he had not recovered from his surgical intervention.  He also reported occasional anorexia, but denied weight loss.  He said he was no longer able to do his home or yard repairs and on some days had difficulty doing basic activities of daily living such as bathing and dressing.  He also reported that he tries to urinate every two to three hours, but leaks urine all day long with less leakage at night.  His nocturia pattern was every four to five hours and he reported problems with hesitancy.  He also reported a weak stream force and occasional spraying of the urine in an uncontrolled manner.  He reported occasional dysuria.  He also reported problems with urinary incontinence and said he wore absorbent pads which he changed five to six times a day.  He said he wore one pad at night and that the amount of urinary incontinence dramatically increases with any exertional activities.  He also said he received treatment for one urinary tract infection since November 2002 and was currently attending biofeedback treatment for urinary incontinence.  He denied undergoing any dilations or drainage and denied taking any medication for the genitourinary system.  He had no history of renal colic, did not report acute nephritis and was not on dialysis.  Genital findings revealed a normal adult male with no deformity of the penis.  There was a well healed 4 centimeter linear scar in the peri-anal area.  The Veteran was diagnosed as having adenocarcinoma of the prostate status post radical retropubic prostatectomy in remission, and residuals of treatment for adenocarcinoma of the prostate include lethargy and weakness, urinary incontinence, and erectile dysfunction.  

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100 percent to 60 percent, effective March 1, 2004, was done in a procedurally correct manner, and that the evidence demonstrates that a continuation of the 100 percent rating is not appropriate.  

As the August 2003 VA examination shows, the Veteran was not taking medication for the genitourinary system and was diagnosed as having adenocarcinoma of the prostate status post radical retropubic prostatectomy in remission.  His only treatment was biofeedback treatment for residual urinary incontinence.  Thus, the lack of recurrence of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level for prostate cancer, as his disability rating was based entirely on the presence of prostate cancer.  As the evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally, the Board finds the reduction was proper.

Also, Code 7528 is a code that is specifically limited to activity of a malignant disease and the continuation of certain therapy.  The applicability of code 7528 ends after a time certain following activity or such therapy.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); Bennett v. Brown, 10 Vet. App. 178, 183 (1997).

The preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for the Veteran's prostate cancer was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The record establishes that the Veteran has had no local recurrent or metastasis of prostate cancer since he underwent this prostatectomy. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for restoration, that doctrine is not applicable in the current appeal.  38 U.S.C.A. § 5107(b).



ORDER

The Board's September 2012 decision which denied entitlement to an effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer is vacated.

An effective date earlier than September 5, 2002, for the grant of service connection for prostate cancer is denied.

An effective date earlier than May 3, 2001, for the assignment of a 20 percent rating for service-connected duodenal ulcer is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to service-connected left clavical disability, is denied.

Service connection for a throat disability, claimed as throat cancer, is denied.

Service connection for a kidney disability, diagnosed as a kidney cyst, is denied.

Service connection for a skin disability, to include tinea pedis and hand warts, is denied.

Service connection for a cardiovascular disability, diagnosed as PSVT, is denied.

Service connection for a thyroid disability, diagnosed as hypothyroidism, is denied.

Service connection for degenerative spleen is denied.

Service connection for brain trauma is denied.

Service connection for tumor of the tongue is denied.

Service connection for a sinus disability is denied.

Service connection for pancreatitis is denied.

An initial rating of 70 percent, but no higher, for PTSD/MDD, is granted, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 30 percent for left clavical disability is denied.

Restoration of a disability rating of 100 percent for prostate cancer, status post open radical retropubic prostatectomy, effective March 1, 2004, is denied.


REMAND

A.  Effective date earlier than May 7, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD)/major depressive disorder (MDD)

In addition to disagreeing with the assigned rating of 50 percent for PTSD/MDD in the April 2012 rating decision granting service connection for PTSD/MDD, the Veteran also disagreed with the effective date of the grant.  However, the RO only addressed the issue of a higher rating for PTSD/MDD rating in the June 2012 statement of the case (which is discussed above).  Consequently, the issue of entitlement to an effective date earlier than May 7, 2003, for the grant of service connection for PTSD/MDD must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC). 


B.  Service Connection Claims

Bronchial Disability

The Veteran contends that he has a bronchial condition due to exposure to herbicides in Vietnam.  His service treatment records include a February 1971 x-ray report with a notation to rule out left lower lobe pneumonia in a patient with bronchitis.  X-ray results revealed no significant abnormalities.  There is also a clinical record cover sheet in January 1972 containing a diagnosis of viral upper respiratory infection.  He was diagnosed at a VA general examination in February 2004 as having chronic bronchitis.  A June 2004 VA outpatient treatment record shows that he reported for a follow up for an upper respiratory infection and tested positive for rhinitis.  VA treatment records in 2006 reflect diagnoses of COPD.

In light of the above respiratory findings in service and postservice, the Board agrees with the Veteran's request (see Informal Hearing Presentation dated in May 2014) that he be afforded a new VA examination in order to clarify whether he has a bronchial disability related to service, including exposure to Agent Orange.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim).  The Court has held that the element requiring evidence that a disability may be associated with the appellant's service set forth in McLendon constitutes a low threshold.  McLendon, 20 Vet. App. at 83.

Mutlti Joint Arthritis Other Than Right Shoulder Osteoarthritis

The Veteran, through his representative, asserts that x-rays show a finding of arthritis at the site of the Veteran's service-connected left clavical fracture and that service connection is thus warranted.  His service treatment records do not show arthritis or complaints or treatment related to joint pain other than the left clavical and back.  He was found to have a normal musculoskeletal system examination at an August 1972 VA examination, with the exception of the left clavical.  

In April 2001, the Veteran presented to a VA primary care clinic for an initial visit.  He complained at that time of left shoulder pain and right knee and hip pain.  His past medical history was noted to be significant for degenerative joint disease of the back.  

VA treatment records beginning in April 2002 reflect diagnoses of degenerative joint disease and arthritis.  

The Veteran was diagnosed by a VA examiner in July 2013 as having osteoarthritis of the right and left AC joints.

In light of the above, the Veteran should be afforded a VA examination in order to clarify whether he has osteoarthritis of joint(s) related to service.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A Right Shoulder Disability, to include Osteoarthritis

The Veteran was diagnosed by a VA examiner in July 2013 as having osteoarthritis of the right and left AC joints.  The Veteran asserted in a May 2005 statement that he suffered a right and left clavical injury in service in 1972.  His service treatment records do not show right shoulder complaints or findings and he was shown to have a normal clinical evaluation of the upper extremities at his separation examination in February 1972.  He also had a normal musculoskeletal examination at a postservice VA examination in August 1972, with the exception of the left clavical.  

The Veteran has alternatively asserted that he has a right shoulder disability secondary to his service-connected left shoulder disability.  The RO has not had the opportunity to adjudicate service connection on a secondary basis.  VA must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, a Veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  As such, a remand is necessary for adjudication of the new theory of service connection for a right shoulder as secondary to the Veteran's service connected left shoulder disability.

Bilateral Hearing Loss Disability

The Veteran asserts that his hearing loss disability is due to exposure to loud noises in service to include gunfire (see VA 21-4138 dated in May 2003).  He was diagnosed at an Agent Orange examination in July 2002 as having hearing loss, although this report does not contain audiological test findings.  A subsequent audiological examination was performed by VA in September 2003 containing audiological results consistent with bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  The Veteran reported at this examination that he had inservice noise exposure from explosions and artillery, postservice occupational exposure working at automobile factory where he wore hearing protection, and recreational noise exposure from hunting.  The examiner stated that the Veteran had normal hearing at his service entry and separation examinations and that therefore it was more likely than not that his hearing loss was not the result of military noise exposure.  

The Board agrees with the Veteran's representative's written assertions in May 2014 that this opinion is inadequate for rating purposes.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 and by submitting evidence that his current disability is related to his active military service.  With this in mind, the September 2003 VA examiner's opinion is inadequate as it is based solely on the absence of hearing loss disability in service.  Consequently, a new examination is warranted.  38 U.S.C.A. § 5103A(d).  

Hypertension

The Veteran has presented three theories of entitlement with respect to his claim for service connection for hypertension:  1) that his hypertension is due to exposure to Agent Orange; 2) that his hypertension was diagnosed within one year of service; 3) that his hypertension is secondary to his service connected prostate cancer by aggravation.  

It is the third theory of entitlement that requires additional development.  In this regard, there is on file a private medical opinion from Dr. Brannon in July 2009 who opined that the Veteran's hypertension, in part, was "aggravated and made worse by his Prostate Cancer due to his surgery side effects of erectile dysfunction, incontinence, and the loss of a creative organ."  There is also Dr. Flake's July 2009 opinion that the Veteran's hypertension was "caused from the complications from his prostate cancer and treatment thereof."  Neither opinion is supported by any reasoning or rational.

There is also an August 2009 VA examiner's opinion that the Veteran's service-connected prostate cancer and treatment thereof was not "caused by or a result of the aggravation of his nonservice connected hypertension".  He said while stress will increase blood pressure episodically, there was no evidence of sustained elevated blood pressure in the Veteran's service medical records.  This opinion is inadequate since the question is whether the Veteran's service-connected prostate cancer aggravated his hypertension, not the other way around.  Also, the fact that there is no evidence of elevated blood pressure in service does not go to the question of postservice aggravation due to prostate cancer.  

Also, pertinent regulation provides that VA will not concede that a non service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non service-connected diseased or injury.  See 38 C.F.R. 3.310(b) (2014).  As the medical evidence concerning the Veteran's baseline level of severity is incomplete and due to the inadequacies of the medical opinions above, the Board finds that a remand is necessary for an addendum opinion.

C.  Increased Rating for Duodenal Ulcer

It appears that the Veteran has not been evaluated by VA for his service connected duodenal ulcer disability since April 2005, which is approximately a decade.  Accordingly, he should be afforded a new examination in order to properly assess the current severity of this disability.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a SOC, on the appeal initiated by the Veteran regarding the issues of entitlement to an effective date earlier than May 7, 2003, for the grant of service connection for PTSD/MDD.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of the determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2. Send the Veteran a notice that addresses the requirements for a claim of entitlement to service connection for a right shoulder disability on a secondary basis in accordance with 38 C.F.R. § 3.310. This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf. A copy of this letter must be included in the file.

3.  Schedule the Veteran for VA examinations with appropriate medical examiners to determine whether he has a bronchial disability, a right shoulder disability to include osteoarthritis, multijoint arthritis other than the right shoulder, and bilateral hearing loss disability related to service.  The Veteran's claims folder and a copy of this remand should be forwarded to and reviewed by the examiners in conjunction with the examinations.  All pertinent tests should be conducted, including audiological testing, and all pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that any bronchial, right shoulder, multijoint arthritis and/or bilateral hearing loss disability diagnoses were incurred during any period of service, or were caused by any incident therein, to include exposure to herbicides.  The medical rationale for all opinions expressed must be provided. 

In regard to the audiological examination, the examiner should comment on the audiometric findings recorded on induction and separation examinations.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  The examiner must also take into consideration the Veteran's statements as to onset and continuity of hearing loss.  The examiner should further discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be clearly set forth in a written report.

4.  Forward the Veteran's claims folder to the VA examiner who conducted the August 2009 hypertension examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to the following:

Secondary Service Connection:  The examiner's attention is drawn to Dr. Brannon's July 2009 statement that the Veteran's hypertension was in part "aggravated and made worse by his Prostate Cancer due to his surgery side effects of erectile dysfunction, incontinence, and loss of a creative organ", and Dr. Flake's July 2009 statement that the Veteran's hypertension was "caused from the complications from his prostate cancer and treatment thereof." 

Please opine as to whether it is at least as likely as not that the Veteran's current diagnosis of hypertension is caused or aggravated by his service-connected prostate cancer, status post radical perineal prostatectomy.  Aggravation means a permanent worsening beyond the natural progression of the disability.

If aggravation is found, please determine:  (1) the baseline manifestations of the hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected prostate cancer, status post radical perineal prostatectomy.

The clinician's opinions must be supported by rationale.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA gastrointestinal examination to assess the current severity of his duodenal ulcer disability.  A copy of this remand and the claims files should be made available to the examiner for review.  

6.  Ensure the development outlined above has been accomplished, and after undertaking any development deemed appropriate with respect to the claim of entitlement to service connection for a right shoulder disability, as secondary to service-connected left shoulder disability, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1233283	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  04-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a timely notice of disagreement was received after the February 2002 denial of service connection for degenerative disc disease of the lumbar spine. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a spleen disorder.

6.  Entitlement to service connection for kidney cancer or cyst.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for bilateral hearing loss disability.

9.  Entitlement to service connection for warts on the hands.

10.  Entitlement to service connection for fungus of the feet.

11.  Entitlement to service connection for tumor of the neck.

12.  Entitlement to service connection for tumor of the tongue.

13.  Entitlement to service connection for a sinus disorder.

14.  Entitlement to service connection for a skin disorder, to include acne.

15.  Entitlement to service connection for right shoulder disability.

16.  Entitlement to service connection for residuals of head injury.

17.  Entitlement to service connection for a thyroid disorder.

18.  Entitlement to service connection for pancreatitis, to include as due to herbicide exposure.

19.  Entitlement to service connection for a heart condition, to include irregular heartbeat.

20.  Entitlement to service connection for throat cancer, to include as due to Agent Orange exposure.

21.  Entitlement to service connection for gingivitis/periodontal disease.

22.  Entitlement to restoration of a total rating for prostate cancer from September 5, 2002.

23.  Entitlement to rating in excess of 60 percent for prostate cancer from March 1, 2004.

24.  Entitlement to an increased rating for left clavicle fracture, currently evaluated as 30 percent disabling.

25.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling.

26.  Entitlement to an effective date earlier than May 3, 2001 for a 20 percent rating for duodenal ulcer.

27.  Entitlement to an effective date earlier than September 5, 2002 for the grant of service connection of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to April 1972.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from rating decisions of the VA Regional Office in New Orleans, Louisiana that denied all of the issues as listed on the title page of this decision.  

Following review of the record, the issues of whether a timely notice of disagreement was received subsequent to the February 2002 denial of the claim of service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for gingivitis/periodontal disease, and entitlement to an effective date earlier than September 5, 2002 for the grant of service connection of prostate cancer will be adjudicated in this writing.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability; the Veteran was notifed of this determination by letter dated in March 2002.

2.  The Veteran did not file a notice of disagreement with the February 2002 rating decision denying service connection for degenerative disc disease.

3.  Gingivitis and periodontal disease are not disabilities for VA compensation purposes.

4.  No formal or informal claim for prostate cancer is shown prior to September 5, 2002.

5.  The Veteran's application received on September 5, 2002 establishes the earliest recognizable date of a claim of entitlement to service connection for cancer of the prostate.


CONCLUSIONS OF LAW

1.  The criteria for timely filing of a notice of disagreement for entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012), 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2012).

2.  Neither gingivitis nor periodontal disease is subject to compensation under VA regulations. 38 U.S.C.A. § 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.381, 17.161 (2012).

3.  The criteria for an effective date earlier than September 5, 2002 for service connection of prostate cancer have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012);38 C.F.R. § 3.156. 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)VA

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the appellant was sent multiple letters over the course of the appeal prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to disability ratings and effective dates for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Private and VA clinical records have been submitted in support of the claims and reviewed.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims under consideration. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 

1.  Whether a timely notice of disagreement was submitted after the February 2002 denial of service connection for degenerative disc disease of the lumbar spine.

Factual Background and Legal Analysis

Applicable regulations provide that appellate review of an RO decision is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished. 38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed notice of disagreement from the claimant or his representative in writing expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) 38 C.F.R. § 20.201 (2012).  Except in the case of a simultaneously contested claim, a claimant, or his representative, must file a notice of disagreement within one year from the date that the AOJ mails a notice of the determination to him. 38 C.F.R. § 20.302 (2012).  Otherwise, that determination becomes final. 38 C.F.R. § 20.1103 (2012).  The date of mailing of the letter of notification of the determination will be presumed to be the same as the date of the letter for purposes of determining whether an appeal has been timely filed.  A notice of disagreement postmarked prior to the expiration of the applicable time period will be accepted as timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305 (2012). 

Review of the record discloses that a February 2002 rating decision denied service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.  The RO notified the Veteran of the denial of the claim by letter dated in March 2002 that included his appellate rights.  The Veteran did not submit a notice of disagreement.  The February 2002 rating decision became final when a notice of disagreement was not received within one year of the date the notification of the unfavorable determination was mailed. See 38 U.S.C.A. § 7105(c).  

The Board observes in this instance that while the Veteran now asserts that he was sent information pertaining to the spleen or "kept his claim open" the record does not support his assertions.  In a letter received in May 2002, he requested that the February 2002 decision be "reviewed" and noted that he had reported for an examination.  He sent in additional correspondence in June 2002 acknowledging that he understood what was required to support a claim.  Subsequent letters were received from the Veteran in September 2002 requesting consideration for other claims.  None of these included an expression of disagreement with the denial of service connection for degenerative disc disease of the lumbar spine.  As such, the Board finds that a notice of disagreement was not filed within one year of the March 2002 notification of the denial of the claim.

The United States Court of Appeals for Veterans Claims (Court) has held that it is proper for the Board to dismiss the appeal of a veteran who does not file a timely notice of disagreement prior to the expiration of the time limit for the filing of such a document. See Roy v. Brown, 5 Vet.App. 554 (1993).  The Court opined in that decision that the "formality" of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both a notice of disagreement and a formal appeal. Id at 555.  The Board thus concludes that based on the lack of a timely filed notice of disagreement, there was no appeal from the February 2002 denial of the claim of entitlement to service connection for degenerative disc disease of the lumbar spine and it is final. 38 U.S.C.A. § 7105.  In a case where the law and not the evidence is dispositive, the claim must be denied or dismissed because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet.app. 426, 430 (1994).

The Board thus finds that the Veteran did not timely appeal the February 2002 rating decision and the appeal must be dismissed based on lack of Board jurisdiction.  The Board also notes that the issue of timeliness of appeal was addressed by the agency of original jurisdiction. 

2.  Service connection for gingivitis/periodontal disease.

Pertinent Law and Regulations

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of dental treatment under the provisions of 38 C.F.R. Chapter 17; 38 C.F.R. § 3.381 (2012.  In other words, service connection for VA compensation purposes is not permitted for the above conditions.  As applicable, a determination will be made as to whether a dental condition is due to combat wounds or other service trauma. 38 C.F.R. § 3.381(e) (2012).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c) (2012).

Factual Background and Legal Analysis

The Veteran contends that he has gingivitis/periodontal disease for which service connection should be granted.  

Review of the service treatment records does not disclose that the Veteran accidentally injured his teeth, mouth or jaw.  Dental records reflect that teeth #7 and #10 were congenitally absent and that in July 1965, surgical removal of teeth ##1, 6, 16 and 17 with application of a palatal stent was recommended, and that an appointment had been set up in this regard.  The available dental records reflect that the veteran subsequently obtained routine and specialized dental treatment.  In April 1972, it was noted that he was informed of possible complications resulting from surgical removal of teeth ##1 and 32 and that he assumed full responsibility in case of post operative sequelae such as infection and alveolar ostitis.  Service dental records do not reflect symptoms that included bleeding gums, gingivitis, periodontitis or periodontal disease.

A VA outpatient record dated in July 2002 reflects that the Veteran had a dental examination and was determined to have chronic gingivitis.

The veteran filed a claim for service connection of gingivitis in December 2003.

In a letter dated in February 2004, J. Wallace, RDH, wrote that the Veteran was first treated for periodontal disease in October 1998 and was referred to a periodontist but did not elect to have treatment.  

The Board observes that the Veteran does not allege any dental trauma in service, nor is there any evidence of trauma or injury to the jaw in the service treatment records.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma. See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

In this instance, VA and private treatment records reflects that he has diagnoses of gingivitis and periodontal disease.  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth. See Simington v. West, 11 Vet.App. 41, 42 (1998).  Gingivitis is a form of periodontal disease. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 768 (30th ed. 2003).

Service connection may be established for treatment purposes under 38 C.F.R. § 17.161 (2012) for conditions that include gum disease and missing teeth.  However, applicable regulation clearly prohibits service connection for purposes of compensation where the disability involves periodontal disease. 38 C.F.R. See § 3.381 (2012).  As such, service connection for gingivitis/periodontal disease for compensation purposes is precluded by law. See 38 C.F.R. § 3.381.  Therefore, there is no legal basis on which the Veteran's claim may be granted.  As the law and not the evidence is dispositive in this regard, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the Board finds that Veteran is not entitled to service connection for gingivitis or periodontal disease for compensation purposes. See 38 C.F.R. §§ 3. 81, 4.150 (Diagnostic Code 9913) (2012). 

3.  An effective date earlier than September 5, 2002 for the grant of service connection of prostate cancer

Law and Regulations

38 U.S.C.A. Section 5110(a) governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release 38 U.S.C.A. § 5110 (b)(1) ) (West 2002 & Supp. 2012).  

The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2012).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2012). 

Factual Background and Legal Analysis

The appellant argues that service connection for prostate cancer should be granted from an earlier date.  However, unless the application for such was received within one year from discharge of service, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  The Board reiterates that the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, unless an application is received within one year from discharge or release from service. 38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  

In this case, the appellant separated from service in April 1972.  In an application received on September 5, 2002, he requested service connection for prostate cancer.  Subsequently received were private clinical records dated in September 1999 showing that the Veteran's PSA (prostate-specific antigen) was elevated for which he underwent a transurethral ultrasound biopsy that was negative.  The evidence indicates that his PSA continued to be elevated as indicated in VA outpatient records dated in July 2002.  He underwent another transurethral ultrasound biopsy in August 2002 that was interpreted as showing prostate adenocarcinoma.  Prostate cancer was diagnosed.  In November 2002, the appellant underwent radical perineal prostatectomy for recently diagnosed prostate cancer.  

Service connection for prostate cancer as due to Agent Orange exposure was granted by rating action dated in March 2003, effective from September 5, 2002.

The evidence in this instance demonstrates that although the Veteran filed multiple claims for other disabilities, he did not file a formal claim, an informal claim, or indicated an intent to file a claim for prostate cancer prior to September 5, 2002.  Although an elevated PSA was noted as early as 1999, the Veteran was not shown to have prostate cancer until August 2002.  The mere presence of medical evidence indicating an abnormal laboratory finding does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition. See Brannon v. West, 12 Vet.App. 32. (1998).  

38 U.S.C.A. mandates that the effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110 (a) (West 2002).  Therefore, the correct effective date of the grant of service connection for prostate cancer is September 5, 2002.

In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date for prostate cancer provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than September 5, 2002 for service connection of prostate cancer must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Lastly, the Board notes that the Court has ruled that section 3.157 of title 38 is not applicable in a case such as this.



ORDER

A notice of disagreement was not timely filed within one year of the March 2002 notification that denied service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability. 

Service connection for gingivitis/periodontal disease is denied.

An effective date earlier than September 5, 2002 for service connection of prostate cancer is denied.


REMAND

The Board finds that further development is warranted as the remaining issues on appeal.  The Veteran asserts that there are outstanding VA and private medical records that have not been requested in support of his claim.  In correspondence received in August 2009, he stated that he received treatment at the VA Medical Center in Louisville, Kentucky dating back to 1972, the VA Medical Center in Allenpark, Michigan, and the VA Medical Center in Shreveport, Louisiana.  Review of the record discloses that although it was noted in the record that Allenpark VA had closed, it is shown that the AOJ received a negative response from the Detroit, Michigan VA where it was noted the Allenpark records should have gone.  However, the record does not document that Shreveport and Louisville VA were similarly contacted.  

In correspondence received in November 2009, the Veteran related that he received treatment at the VA Medical Center at Overtonbrook [Louisiana].  In January 2010, he stated that he was hospitalized at the Annapolis Hospital in Wayne, Michigan for his back.  In a letter received in September 2012, the Veteran related that he was treated at Fort Belvoir, Virginia and saw a Dr. Jones in Barbourville, Kentucky for hypertension who placed him on medication.  He also referred to receiving treatment at the Dallas, Texas VA after service.

Review of the record discloses that the Veteran receives continuing treatment for various disorders at Shreveport, VA.  The  records date from 2002 through September 2009.  As the record indicates the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Such records may include clinical data relating to any of the remaining issues on appeal.  Therefore, VA records dating from 1972 should be requested from the Louisville, Kentucky and Dallas, Texas VA Medical Centers.  VA records dating from 1972 through 2001 should be requested from the Shreveport VA.  The RO should also clearly ascertain where the records from the Allenpark VA facility were retired and request these records.  The RO should also contact the appropriate Fort Belvoir clinic and request any records for the Veteran dating from 1972.

Additionally, the Veteran asserts that he received treatment from private physicians for various claimed disorders, to include Dr. Jones and the Annapolis Hospital in Wayne, Michigan.  As such, he should be contacted and requested to provide authorization to secure these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish authorization identifying any and all healthcare providers, Dr. Jones and the Annapolis Hospital, as well as VA facilities, that have treated him for any of the claimed disorders on appeal since 1972.  VA should request such clinical records and associate them with the claims folder.  

2.  a) Retrieve VA clinical records from the Louisville, Kentucky and Dallas, Texas VA facilities dating from 1972.  b) Request VA clinical records from Shreveport VA dating from 1972 through 2002, and from October 2009 to the present.  c) Ascertain the whereabouts of the Allenpark VA records and request the Veteran's clinical data from 1972.  d) Contact the appropriate Fort Belvoir clinic and request any records for the Veteran dating from 1972.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


